Title: [Benjamin Franklin?] to ——, 20 January 1756
From: Franklin, Benjamin
To: ——


[Gnadenhütten, Jan. 20, 1756]
We have been here since Sunday Afternoon: That Day we had only Time to get up some Shelter from the Weather and the Enemy. Yesterday all Day it rained, with so thick a Fog, that we could not see round us, so as either to chuse a Place for a Fort, or find Materials to build it. In the Night it cleared up, and this Morning we determined, marked out the Ground, and at Ten o’Clock set the Men to work, and they have worked with such Spirit, that now, at Half past Three in the Afternoon, all the Logs for the Stockade are cut, to the Number of 450, being most of them more than a Foot in Diameter, and 15 Feet long. The Trench to set them in, being three Feet deep, and two wide, is dug; 14 Pair of Wheels are drawing them together; some are erected, and we hope to have the whole up, and to be quite inclosed To-morrow. The Fort will be about 125 Feet long, and 50 broad. The Reverend Mr. Beatty is with us, and we have regular Prayers Morning and Evening. We went to Prayer before we began to work, all the Men being drawn up to receive Orders and Tools.
